                                                                                         1    L      E
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division
                                                                                 It     MAR -62D20

                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                         RICHMOND. VA       '
PAUL JONES CRUM, JR.,

       Plaintiff,

V.                                                                    Civil Action No. 3;19CV933

MS. GAIL A. BALL,

       Defendant.

                                  MEMORANDUM OPINION


       By Memorandum Order entered onJanuary 13,2020, the Court conditionally docketed

Plaintiffs action. On February 10,2020, the United States Postal Service returned the January •

13,2020 Memorandum Order to the Court because Plaintiffapparently relocated. Since that

date, Plaintiff has notcontacted theCourt to provide a current address. Plaintiffs failure to

contact the Court and provide a current address indicates his lack of interest in prosecuting this
action. See Fed. R. Civ. P. 41(b). Accordingly, the action will be DISMISSED WITHOUT

PREJUDICE.


       Anappropriate Order shall accompany this Memorandum Opinion.


                                                              M. Hannah LJ
                                                              United States Dfet'rict Judge
Date: March 06, 2020
Richmond, Virginia
